DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 11/17/2020 for 16/059277. Claims 1-12 and 15-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 was filed after the mailing date of the non-final rejection on 09/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In view of Applicant’s amendments, the objections of claims 2, 5, 6, and 8 have been withdrawn.
Applicant’s arguments, see pg. 8, para 2-pg. 10, para 2, with respect to claim 1 have been fully considered but are not persuasive in view of the newly cited Kodosky reference being used in the current rejection.
Applicant’s arguments, see pg. 10, para 3-pg. 13, para 1, with respect to claim 6 have been fully considered but are not persuasive in view of the newly cited Funk reference being used in the current rejection.
Claim 7 recites similar limitations to those recited in claim 1 and remains rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-6, 8-12, and 15-18 remain rejected at least based on their dependence from independent claims 1 and 7.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 7 recite the newly amended limitation “automatically collecting data corresponding to the given entity for each respective operand that has been dragged and dropped in the third graphical zone as soon as the respective operand has been dropped in the third graphical zone”. While the original disclosure recites that collection of the data corresponding to a given entity may be conducted automatically and in real time [“automatically collecting, preferably in real time, data from a selected entity 31, 32 for an operand that has been dropped within the third graphical zone”, Specification, para 0023], the original disclosure appears silent as to when the start of the automatic collection itself occurs. In this case, the terms “automatically” and “in real time” are directed toward a non-manual (“automatically”) and over time (“in real time”) collection of data and do not require that data collection occurs as soon as the respective operand has been dropped.
Claims 2-6, 8-12 and 15-18 are rejected as failing to comply with the written description requirement for failing to remedy the deficiencies of parent claims 1 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9, 12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjiong (US 20170236067 A1) in view of Kodosky et al. (US 20030034998 A1).

As to claim 1, Tjiong discloses a method for evaluating plant efficiency [para 0002, system for detecting plant issues, note the broadest reasonable interpretation of efficiency includes a degree of performance and that issues reflect a degree of unexpected performance], the method comprising:
displaying a set of operators in a first graphical zone of a user interface [Fig. 6, para 0072-0073, 0076, toolbox area of graphical screen display (read: user interface) includes region (read: first zone) with logical operation elements] and a set of operands in a second graphical zone [Fig. 6, para 0072-0073, 0076, toolbox area of graphical screen display includes region (read: second zone, note different regions in toolbox area) with source input elements (read: operands, note operands include elements on which operations are performed];
providing in a third graphical zone a formula editor user interface [Fig. 6, para 0059, 0072-0073, graphical screen interface displays workflow area (read: third zone) defining rule (read: formula editor)] enabling a drag-and-drop of [Fig. 6, para 0073, 0075-0076, drag logical operation element from toolbox area and drop into workflow area, note strikethrough represents non-selected alternative] for creating a formula for a plant performance indicator (PPI) [Fig. 9, para 0073, 0081, workflow area receives parameters for rule (read: formula) to determine plant node status (read: PPI, note status of individual node indicates a degree of performance within the entire plant)], the PPI being a measure of plant efficiency [para 0081, node status indicates degree to which (read: measure) individual plant node reflects an expected value within the entire plant environment, note broadest reasonable interpretation of efficiency includes any state of acting in an expected manner];
detecting user input for dragging and dropping respective operands and operators into the third graphical zone [Fig. 6, para 0073, 0075-0076, drag logical operation element or input element and drop into workflow area] and,
at each dropping of a given operand into the third graphical zone [para 0077, drag and drop selected data input element into workflow area], automatically displaying for the given operand a predefined list of entities involved in a production process of the plant, the predefined list enabling an entity to be selected for the given operand [Fig. 7, para 0077, 0081, provide list with available sections and keys of process plant for data source], and
detecting user input for selection of a given entity from the predefined list [para 0077, 0080-0081, select section or key from list to specify input data];
… collecting data corresponding to the given entity for each respective operand that has been dragged and dropped in the third graphical zone [para 0081, collect data from plant node specified by rule components within workflow area (see area at Fig. 8, para 0077), note automatically applying rules as they are created includes collecting updated data (see collecting data at para 0052, 0055, 0083, 0088)] …; and
… calculating the PPI from the formula and the collected data [para 0081-0083, determine output for rule as defined by rule components and collected data, note automatically applying rules as they are created (see applying rules at para 0052)].
However, Tjiong does not specifically disclose automatically collecting data… as soon as the respective operand has been dropped into the third graphical zone; and automatically calculating the PPI.
Kodosky discloses automatically collecting data… as soon as [a] respective operand has been dropped into [a] third graphical zone [Fig. 32, para 0176, 0424-0426, automatically bind and monitor live device data when user drops data item onto user interface]; and automatically calculating PPI [Fig. 32, para 0176, 0424-0426, display device data point value after dropping data item onto user interface, where a state of any device within a system indicates a degree of performance within the entire system and may be interpreted as PPI].
Tjiong and Kodosky are analogous art to the claimed invention because they are from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collected data and calculated PPI as disclosed by Tjiong with automatically collecting and calculating data as disclosed by Kodosky with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong as described above to provide a greatly simplified mechanism for deploying programs on various devices in a distributed system [Kodosky, para 0185].

As to claim 2, Tjiong discloses the method according to claim 1, wherein the predefined list comprises … each entity listed in the predefined list [Fig. 7, para 0077, 0081, provide list with available sections and keys of process plant for data source].
However, Tjiong does not specifically disclose a physical address of each entity.
Kodosky discloses a physical address of each entity [Fig. 30, para 0417, device address for respective device].
Tjiong and Kodosky are analogous art to the claimed invention because they are from a similar field of endeavor of process control systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
One of ordinary skill in the art would be motivated to modify Tjiong as described above to provide a greatly simplified mechanism for deploying programs on various devices in a distributed system [Kodosky, para 0185].

As to claim 3, Tjiong discloses the method according to claim 1, which comprises, in response to a dropping of an operand in the third graphical zone, opening a popup window in order to automatically display the predefined list [para 0077, 0081, provide pop-up window after dropping data input element, note window provides a list defining available values for data source].

As to claim 4, Tjiong discloses the method according to claim 1, further comprising storing the PPI in a memory [para 0083-0084, store rule output].

As to claim 7, Tjiong discloses a system for evaluating plant efficiency [para 0006, plant control system], the system comprising:
a user interface [Fig. 3, para 0055, user interface (also see interface at Fig. 6, para 0072-0073)] with
a first graphical zone for displaying a set of operators [Fig. 6, para 0072-0073, 0076, toolbox area of graphical screen display includes logical operation elements],
a second graphical zone for displaying a set of operands [Fig. 6, para 0072-0073, 0076, toolbox area of graphical screen display includes input and output elements], and
a third graphical zone enabling a drag and drop of [Fig. 6, para 0073, 0075-0076, drag logical operation element or input element from toolbox area and drop into workflow area] for calculating a plant performance indicator (PPI) being a measure of plant efficiency [Fig. 9, para 0073, 0081, workflow area receives parameters for rule (read: formula) to determine plant node status (read: PPI, note status of individual node within plant represents a part of plant performance), note node status indicates degree to which (read: measure) individual plant node reflects an expected value within the entire plant environment and that broadest reasonable interpretation of efficiency includes any state of acting in an expected manner]; and
a processing unit, connected to said user interface and to at least one entity of the plant [para 0054-0055, processor connected to user interface and plant devices], said processing unit being configured for
automatically displaying for each operand dropped in said third graphical zone [para 0077, drag and drop data input element into workflow area] a predefined list of entities involved in a production process of the plant in relation with said operand [Fig. 7, para 0077, 0081, provide list with available sections and keys of process plant for data source], said predefined list enabling a selection of an entity for said operand [para 0077, 0080-0081, select section or key from list to specify input data], and
said processing unit being further configured
for … collecting data from a selected entity for each respective operand that has been dropped within said third graphical zone [para 0081, collect data from plant node specified by rule components within workflow area (Fig. 8, para 0077), note automatically applying rules as they are created includes collecting updated data (see collecting data at para 0052, 0055, 0083, 0088)] … and
for … calculating the PPI from the formula and the collected data [para 0081-0083, determine output for rule as defined by rule components and collected data, note automatically applying rules as they are created (see collecting data at para 0052, 0083, 0088)].
However, Tjiong does not specifically disclose automatically collecting data… as soon as the respective operand has been dropped into the third graphical zone, and automatically calculating the PPI.
[Fig. 32, para 0176, 0424-0426, automatically bind and monitor live device data when user drops data item onto user interface]; and automatically calculating [] PPI [Fig. 32, para 0176, 0424-0426, display device data point value after dropping data item onto user interface, where a state of any device within a system indicates a degree of performance within the entire system and may be interpreted as PPI].
Tjiong and Kodosky are analogous art to the claimed invention because they are from a similar field of endeavor of process control systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collected data and calculated PPI as disclosed by Tjiong with automatically collecting and calculating data as disclosed by Kodosky with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong as described above to provide a greatly simplified mechanism for deploying programs on various devices in a distributed system [Kodosky, para 0185].

As to claim 8, Tjiong discloses the system according to claim 7, wherein said processing unit is configured for collecting the data at … each entity, … being provided in said predefined list for each entity [Fig. 7, para 0077, 0081, provide list with available sections and keys of process plant for data source].
However, Tjiong does not specifically disclose a physical address of each entity, said physical address being provided … for each entity.
Kodosky discloses a physical address of each entity, said physical address being provided … for each entity [Fig. 30, para 0417, display device address for respective device].
Tjiong and Kodosky are analogous art to the claimed invention because they are from a similar field of endeavor of process control systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the entity as disclosed by Tjiong with a physical address of the entity as disclosed by Kodosky with a reasonable expectation of success.
[Kodosky, para 0185].

As to claim 9, Tjiong discloses the system according to claim 7, wherein said user interface comprises a touch screen display [para 0059, touch screen input on display].

As to claim 12, Tjiong discloses the system according to claim 7, wherein said memory has the PPI stored therein [para 0058, 0065, memory stores application data].

As to claim 15, Tjiong discloses the system according to claim 7, wherein the formula for the PPI is a mathematical formula [Fig. 7, para 0065, 0078-0079, rule includes one or more operations, where operations include mathematical functions].

As to claim 16, Tjiong discloses the system according to claim 15, wherein the formula for the PPI includes operands for different entities [para 0064, rules may include one or more input data, where input data correspond to respective plant components].

As to claims 17-18, Tjiong and Kodosky, combined at least for the reasons above, discloses the method according to claims 1 and 17, respectively, comprising limitations substantially similar to those recited in claims 15 and 16, respectively, and are rejected under similar rationale.

Claims 5-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjiong and Kodosky as applied to claims 1 and 7 above, and further in view of Funk (US 20050177269 A1).

As to claim 5
collecting … data from the selected entity for a dropped operand [para 0081, 0083, collect data from plant source (also para 0088)], and
… unselected entities listed in the predefined list for the given operand [para 0077, user specifies single selection from available sections and keys within list].
However, Tjiong and Kodosky do not specifically disclose collecting only data from the selected entity, and not collecting data from unselected entities.
Funk discloses collecting only data from the selected entity [para 0090, 0093-0094, 0096, data collection plan collects sensor data from online sensors], and not collecting data from unselected entities [para 0068, 0096, 0105, data collection plan does not collect data from offline sensors].
Tjiong, Kodosky, and Funk are analogous art to the claimed invention because they are from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data as disclosed by Tjiong and Kodosky with collecting only data from selected entities as disclosed by Funk with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong and Kodosky as described above to improve processing system performance and minimize loss of functionality [Funk, para 0066, 0069].

As to claim 6, Tjiong discloses the method according to claim 1, which comprises, … an operand from the third graphical zone [para 0077, selected data input element dropped into workflow area], [and] … the collection of data from the entity that was selected for the operand … from the third graphical zone [para 0081, collect data from plant node specified by rule components within workflow area (see area at Fig. 8, para 0077)].
However, Tjiong and Kodosky do not specifically disclose upon a withdrawal of an operand, automatically stopping the collection of data from the entity that was selected for the operand that was withdrawn from the third graphical zone.
[para 0070, 0090, 0105-0107, system stops taking data from sensor after sending stop message to selected sensor (read: withdrawal of operand, where broadest reasonable interpretation of withdrawal includes stopping) from tool screen (read: graphical zone), where automatically stopping occurs when the stop action is processed by the system].
Tjiong, Kodosky, and Funk are analogous art to the claimed invention because they are from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection as disclosed by Tjiong and Kodosky with stopping data collection as disclosed by Funk with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong and Kodosky as described above to improve processing system performance and minimize loss of functionality [Funk, para 0066, 0069].

As to claim 10, Tjiong discloses the system according to claim 7, wherein said processing unit is configured for
collecting … data from the selected entity for a dropped operand [para 0081, 0083, 0088, collect data from plant source],
… unselected entities listed in predefined lists for the operands [para 0077, user specifies single selection from available sections and keys within list].
However, Tjiong and Kodosky do not specifically disclose collecting only data from the selected entity, while data from unselected entities remain uncollected.
Funk discloses collecting only data from the selected entity [para 0090, 0093-0094, 0096, data collection plan collects sensor data from online sensors], while data from unselected entities remain uncollected [para 0068, 0096, 0105, data collection plan does not collect data from offline sensors].
Tjiong, Kodosky, and Funk are analogous art to the claimed invention because they are from a similar field of endeavor of data measurement systems.  Thus, it would 
One of ordinary skill in the art would be motivated to modify Tjiong and Kodosky as described above to improve processing system performance and minimize loss of functionality [Funk, para 0066, 0069].

As to claim 11, Tjiong discloses the system according to claim 7, wherein said processing unit is configured for … collection of data from an entity that was selected for an operand [para 0081, collect data from plant node specified by rule components within workflow area (see area at Fig. 8, para 0077)] when the operand is … from said third graphical zone [para 0077, selected data input element dropped into workflow area].
However, Tjiong and Kodosky do not specifically disclose stopping a collection of data from an entity that was selected for an operand when the operand is withdrawn.
Funk discloses stopping a collection of data from an entity that was selected for an operand when the operand is withdrawn [para 0070, 0090, 0105-0107, system stops taking data from selected sensor after sending stop message to sensor (read: operand is withdrawn, where broadest reasonable interpretation of withdrawal includes stopping)].
Tjiong, Kodosky, and Funk are analogous art to the claimed invention because they are from a similar field of endeavor of data measurement systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection as disclosed by Tjiong and Kodosky with stopping data collection as disclosed by Funk with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong and Kodosky as described above to improve processing system performance and minimize loss of functionality [Funk, para 0066, 0069].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA HUYNH/Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145